Citation Nr: 9924412	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-30 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 benefits (Survivors' and 
Dependents' Educational Assistance) based on a grant of 
service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for the cause of the veteran's death and eligibility to 
Chapter 35 benefits based on a grant of service connection 
for the cause of the veteran's death.
                                            

FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claims.

2.  The veteran died on July [redacted], 1985, at the 
age of 37.

3.  According to the Certificate of Death, his immediate 
cause of death was listed as adult respiratory distress 
syndrome.

4.  In September 1993, the appellant, the veteran's mother, 
filed a claim for cause of death and eligibility for Chapter 
35 benefits.  

5.  At the time of the veteran's death, service connection 
had not been established for any disability.

6.  A respiratory disorder was not demonstrated during 
service.

7.  The disorder implicated in the veteran's death had its 
onset long after service and was unrelated to service or any 
incident therein.

8.  No evidence has been submitted other than the appellant's 
allegations indicating that the cause of the veteran's death 
was related to active duty service.


CONCLUSION OF LAW

A well-grounded claim for service connection for the cause of 
the veteran's death has not been presented; eligibility for 
Chapter 35 benefits based on a grant of service connection 
for the cause of the veteran's death is not demonstrated.  38 
U.S.C.A. §§ 1310, 5107, 3501 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.312, 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen  v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id. 

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.312 (1998).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

For the purposes of entitlement to Survivors' and Dependents' 
Educational Assistance (Chapter 35) benefits, the child, 
spouse, or surviving spouse of a veteran or serviceperson 
will have basic eligibility if the following conditions are 
met: If the veteran was discharged from service under 
conditions other than dishonorable, or died in service; and 
has a permanent total service-connected disability; or a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or died as a result of a 
service- connected disability; or (if a serviceperson) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power.   38 U.S.C.A. 
§ 3501 (West 1991 & Supp. 1999); 38 C.F.R. § 3.807 (1998).  
In this case, the veteran's mother has limited her claim on 
behalf of the veteran's surviving minor daughter to 
eligibility for Chapter 35 benefits based on a contention 
that the veteran died as a result of a service connected 
disability.  This decision will not address any of the other 
bases for eligibility for such benefits.  It is not alleged 
or shown that there is an additional ground for eligibility 
for these benefits.

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran died in July 1985, with the cause of death listed 
on the Death Certificate as adult respiratory distress 
syndrome.  The appellant, the veteran's mother, contends, in 
essence, that the veteran's active duty service caused post 
traumatic stress disorder (PTSD), which caused him to abuse 
drugs, which, in turn, caused him to die of acquired immune 
dysfunction syndrome (AIDS).  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic 
respiratory disorder.  In the Report of Medical History, the 
veteran self-reported that he had nervous trouble but there 
was no in-service indication of any psychiatric and/or drug 
or alcohol problem.  The March 1970 separation physical 
showed a normal clinical evaluation of the veteran's lungs 
and chest and his psychiatric evaluation was also normal.  

Post service medical records associated with the claims file 
include only the veteran's death certificate and the results 
of an autopsy.  Specifically, the death certificate reveals 
that the veteran died of adult respiratory distress syndrome.  
The primary provisional diagnosis after the autopsy was 
suspected AIDS.  The veteran was also noted to have adult 
respiratory distress syndrome, including bilateral 
bronchopneumonia and bilateral pleural effusion; 
hepatosplenomegaly, including liver stenosis and acute 
congestion and reactive follicular hyperplasia of the spleen; 
lymphadenitis; lymphopenia, including a positive HTLV III; 
intravenous drug abuser by history; rule/out renal damage; 
and rule/out Kaposi's sarcoma.  He was also noted to have 
viral hepatitis by history, acute tracheitis, gastric ulcers, 
and gastric and esophagogastric erosions.  There was no 
mention of a psychiatric component or of any connection to 
military service.  

A review of the relevant clinical evidence of record, 
including the service medical records, does not contain any 
evidence which would lead to a conclusion that service 
connection for the veteran's adult respiratory distress 
syndrome is warranted.  In this regard, the service medical 
records do not contain findings indicative of a chronic 
respiratory disability.  Specifically, at the time of service 
separation the veteran's respiratory system was normal.  
Further, there is no evidence of treatment for any 
respiratory disease until 1985, nearly 15 years after service 
separation.  Moreover, there are no medical records showing 
treatment for any respiratory disease associated with 
military service, nor has the appellant claimed that the 
veteran was so treated.  Rather, the autopsy contained 
references to a history of intravenous drug abuse and a 
suggestion that the veteran died of AIDS.  The Board must 
point out that the respiratory disease and apparent AIDS that 
caused the veteran's death was not clinically indicated 
during service.  The Board notes at this point, 
parenthetically, that AIDS is not entitled to the one year 
presumption under the regulations.

Further, while the Board has considered the contention of the 
appellant that the veteran should have been service connected 
for PTSD, which in turn caused his drug addiction and lead to 
death by AIDS, such lay hypothesizing as to matters requiring 
medical expertise, in the absence of any independent 
supporting clinical evidence from a physician or other 
medical professional, cannot constitute evidence to make a 
claim well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
appellant has offered no medical evidence in support of her 
contention, nor has she claimed that she was told by any 
medical professional that that was the case.  It is also 
again noted that service connection for a respiratory 
disorder nor for PTSD had not been established at the time of 
death.  Accordingly, as there is no "independent" objective 
medical evidence of record to support the appellant's 
contention, the Board must find the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death to be not well-grounded.  As such, her claim 
for entitlement to Chapter 35 benefits based on a grant of 
entitlement to service connection for the cause of the 
veteran's death must also be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  The discussion above informs her of 
the types of evidence lacking, which she should submit for 
well grounded claim.  Moreover, it has not been shown that 
any other records, if available, would serve to make the 
claim well-grounded.

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as her arguments concerning the merits of the 
claim included, at least by inference, the argument that 
sufficient evidence to establish a well-grounded claim is of 
record.  Therefore, the Board finds that it is not necessary 
to remand the matter for the issuance of a supplemental 
statement of the case concerning whether or not the claim is 
well grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied on the basis that the claim is not 
well grounded.

Entitlement to Chapter 35 benefits (Survivors' and 
Dependents' Educational Assistance) based on a grant of 
service connection for the cause of the veteran's death is 
denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeal

 

